Citation Nr: 0112634	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-14 959	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Clement J. Zablocki Medical 
Center
in Milwaukee, Wisconsin



THE ISSUE


Entitlement to payment of unauthorized medical expenses for 
emergency room services rendered at St. Mary's Medical Center 
in Racine, Wisconsin, on September 5, 1999.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from February 1965 to February 
1970.  Her claim comes before the Board of Veterans' Appeals 
(the Board) on appeal from October 1999, December 1999, 
February 2000 and April 2000 decisions of the Program 
Manager, Benefits Management, of the Department of Veterans 
Affairs Clement J. Zablocki Medical Center in Milwaukee, 
Wisconsin (VAMC).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claim for payment of unauthorized medical 
expenses and has obtained and fully developed all evidence 
necessary for the equitable disposition of that claim. 

2.  The veteran received unauthorized medical care at St. 
Mary's Medical Center in Racine, Wisconsin, on September 5, 
1999.

3.  The veteran was not in need of such care for a service-
connected disability or a nonservice-connected disability 
that was associated with and aggravating a service-connected 
disability, and at the time of the September 5, 1999 
admission, she was not rated totally and permanently disabled 
as a result of a service-connected disability.


CONCLUSION OF LAW

The evidence does not satisfy the requirements for 
entitlement to payment of unauthorized medical expenses for 
services rendered at St. Mary's Medical Center in Racine, 
Wisconsin, on September 5, 1999.  38 U.S.C.A. §§ 1703, 1710, 
1728 (West 1991 & Supp. 2000); 38 C.F.R. §§ 17.52, 17.54, 
17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to payment of unauthorized medical expenses for services 
rendered at St. Mary's Medical Center in Racine, Wisconsin, 
on September 5, 1999.  The VAMC first denied this claim in 
October 1999 and this appeal ensues from that decision.  
During the pendency of this appeal, however, new legislation 
was passed that enhances the VA's duties to notify a claimant 
regarding the evidence needed to substantiate a claim and to 
assist a claimant in the development of a claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA, which 
is more favorable to the veteran because it fundamentally 
alters the VA's duties to notify and assist.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claim on the merits does not prejudice the 
veteran in the disposition of that claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

In letters dated October 1999, December 1999, February 2000 
and April 2000, the RO notified the veteran of the evidence 
needed to substantiate her claim.  In addition, in its 
October 1999 statement of the case, the RO notified the 
veteran of all regulations pertinent to her claim, informed 
her of the reason for which it had denied her claim, and 
provided the veteran an opportunity to present argument on 
the matter.  The veteran took advantage of this opportunity 
by subsequently submitting written statements in support of 
her claim.  Finally, the veteran has submitted all evidence 
identified as being pertinent to her claim and has not 
reported any other available evidence that might substantiate 
her claim. 

On September 5, 1999, the veteran in this case was 
transported to the emergency room of St. Mary's Medical 
Center in Racine, Wisconsin, by Racine Fire and Rescue Squad 
(RFRS).  The veteran, who has Parkinson's Disease, had been 
vomiting blood.  Accordingly, her caregiver telephoned 
emergency room personnel at the VAMC for help.  Allegedly, 
the individual the caregiver contacted told her to request 
transportation to the VAMC from Cross Ambulance (Cross).  The 
caregiver followed this advice, but Cross then telephoned 
RFRS for assistance.  RFRS arrived at the veteran's home and 
insisted on taking the veteran to St. Mary's Medical Center, 
rather than the VAMC.  Once the veteran arrived at St. Mary's 
Hospital, Cross did not transfer her to the VAMC and medical 
personnel rendered the medical services at issue.  The 
veteran now seeks reimbursement for all costs incurred on 
September 5, 1999, primarily on the basis that she has been 
in receipt of VA pension benefits for many years, and since 
1986, has received VA care for Parkinson's Disease, the 
condition necessitating the September 5, 1999 care.

There are statutory and regulatory provisions that permit VA 
to assume financial responsibility for medical expenses 
incurred by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a) (West 1991), a 
veteran who is entitled to hospital care or medical services 
may be reimbursed for the reasonable value of such services 
provided by a non-VA facility, or the non-VA facility may be 
directly paid by VA, if three conditions are met.  The care 
or services must be (1) rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. 
§ 17.120 (2000).  All three of these statutory requirements 
must be met before reimbursement may be authorized.  See 38 
U.S.C.A. § 1710 (West 1991 & Supp. 2000); see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

In this case, it is undisputed that the care rendered to the 
veteran on September 5, 1999, was in fact, emergency care.  
It is also undisputed that the veteran had received VA 
medical care, including for Parkinson's Disease, for many 
years prior to her September 5, 1999 admission to St. Mary's 
Medical Center.  That notwithstanding, the RO has never 
awarded the veteran service connection for any disability.  
Therefore, the veteran is not eligible for payment or 
reimbursement of medical expenses incurred on September 5, 
1999.  The veteran was not in need of such care for a 
service-connected disability or a nonservice-connected 
disability that was associated with and aggravating a 
service-connected disability, and at the time of the 
September 5, 1999 admission, she was not rated totally and 
permanently disabled as a result of a service-connected 
disability.

The Board acknowledges the contention of the veteran's 
caregiver that the veteran is entitled to reimbursement for 
the September 5, 1999 care, because VA was, prior to this 
care, rendering medical services for the same nonservice-
connected disability.  See 38 U.S.C. § 1710(a)(2)(G).  
However, the statutory provision authorizing the VA to pay 
for a veteran's care in a non-VA facility does not allow for 
payment for non-VA care on the sole basis of emergency or 
unavailability of a VA facility.  The caregiver bases her 
contention on the regulatory provision 38 C.F.R. § 
17.52(b)(2)(ii) (2000), which provides that a veteran may 
receive medical services at a non-VA facility for the 
treatment of a nonservice-connected disability if she first 
received VA inpatient care for that disability and, unless 
determined to be necessary, the care rendered did not 
continue for a period exceeding 12 months following the 
discharge from the hospital.  In this case, the veteran was 
not receiving VA inpatient care for her Parkinson's Disease 
at the time she sought emergency care at St. Mary's Medical 
Center on September 5, 1999.  Accordingly, the provision the 
caregiver cites does not provide a basis upon which to grant 
the veteran's claim.

The Board also acknowledges the contention of the veteran's 
caregiver that, by telephone, the VA authorized the veteran's 
September 5, 1999 care.  The VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances.  38 
U.S.C. § 1703(a)(1)-(8) (West 1991 & Supp. 2000); 38 C.F.R. § 
17.54 (2000).  However, VA's authority to enter into such 
contracts on individual authorizations is limited by statute 
to specified types of care or categories of veterans, none of 
which apply in this case.  See 38 U.S.C.A. § 1703(a); 38 
C.F.R. § 17.52 (2000).  Individual authorization for medical 
services is available for treatment of a service-connected 
disability, a disability for which a veteran was discharged 
or released from active service, a disability of a veteran 
who has total and permanent service-connected disability, or 
for certain disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a). 

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, again, to satisfy this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior VA treatment of 
the same disability necessitating the emergency care does not 
satisfy this criterion.  Zimick, 11 Vet. App. at 51, 52.  In 
light of the foregoing, the information exchanged by 
telephone on September 5, 1999 does not constitute 
authorization for non-VA treatment despite the fact that the 
information was provided to the veteran's caregiver by phone 
immediately prior to the emergency transport.  Id.

Finally, the veteran's caregiver argues that the veteran has 
been discriminated against because she is a woman.  The Board 
disagrees and points out that there are some statutory and 
regulatory provisions that allow a veteran to receive non-VA 
care only if the veteran is a woman.  Pursuant to 38 U.S.C. 
§ 1703(a), when VA facilities are not able to provide 
"economical" hospital care or medical service, the Secretary 
"may" contract with non-VA facilities for such care and 
services, either on a group or an individual basis.  38 
U.S.C. § 1703(a); 38 C.F.R. § 17.52.  Under 38 C.F.R. § 
17.52(a)(4), that care will only be authorized, either under 
contract or individual authorization, for women veterans.  In 
such cases, authorization for such care must be obtained in 
advance.  See 38 U.S.C.A. §§ 1703, 1710; 38 C.F.R. §§ 17.52, 
17.54.  If an emergency existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the veteran (or by 
others on the veteran's behalf) is dispatched to the VA 
within 72 hours after the hours of admission.  38 C.F.R. § 
17.54(a).  While it is clear that the veteran in this case is 
a female, there is no indication that prior authorization, as 
defined by VA regulations, was obtained for her treatment at 
St. Mary's Medical Center on September 5, 1999.  See Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378 (1992). 
 
Inasmuch as the evidence does not satisfy the criteria for 
payment or reimbursement of unauthorized non-VA medical 
services, the veteran's claim must be denied.  See Zimick, 11 
Vet. App. at 50 (holding that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue). 


ORDER

Entitlement to payment of unauthorized medical expenses for 
emergency room services rendered at St. Mary's Medical Center 
in Racine, Wisconsin, on September 5, 1999 is denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

